UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of April, 2012 CANADIAN PACIFIC RAILWAY LIMITED (Commission File No. 1-01342) CANADIAN PACIFIC RAILWAY COMPANY (Commission File No. 1-15272) (translation of each Registrant’s name into English) Suite 500, Gulf Canada Square, 401 – 9th Avenue, S.W., Calgary, Alberta, Canada T2P 4Z4 (address of principal executive offices) Indicate by check mark whether the registrants file or will file annual reports under cover of Form20-F or Form40-F: Form20-Fo Form40-Fx Indicate by check mark if the registrants are submitting the Form6-K in paper as permitted by Regulation S-T Rule101(b)(1): o Indicate by check mark if the registrants are submitting the Form6-K in paper as permitted by Regulation S-T Rule101(b)(7): o This Report furnished on Form 6-K shall be incorporated by reference into each of the following Registration Statements under the Securities Act of 1933 of the registrant: Form S-8 No.333-140955 (Canadian Pacific Railway Limited), Form S-8 No.333-127943 (Canadian Pacific Railway Limited), and Form S-8 No.333-13962 (Canadian Pacific Railway Limited). The Supplement to Management Proxy Circular attached hereto as Exhibit 99.1 is incorporated by reference into the Registration Statement on Form F-10 No.333-175033 (Canadian Pacific Railway Limited) and Form F-9 No.333-175032 (Canadian Pacific Railway Company) as an exhibit thereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CANADIAN PACIFIC RAILWAY LIMITED (Registrant) Date: April 10, 2012 By: /s/ Karen L. Fleming Name:Karen L. Fleming Title:Corporate Secretary CANADIAN PACIFIC RAILWAY COMPANY (Registrant) Date: April 10, 2012 By: /s/ Karen L. Fleming Name:Karen L. Fleming Title:Corporate Secretary DOCUMENTS FILED AS PART OF THIS REPORT ON FORM 6-K Supplement to Management Proxy Circular, dated April 9, 2012. Form of Proxy.
